UNITED STATES DISTRICT COURT                                   USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                  DOCUMENT
--------------------------------------------------------X      ELECTRONICALLY FILED
                                                               DOC#:
MEAT INNOVATIONS INC. and
INNOV ACTION TRADEMARKS, LLC,
                                                               DATE F-IL_E_D :_ _
                                                                                ,,i_f_a- ,  f_,~
                                                                                               __Q
                                   Plaintiffs,
                 -against-                                      1:19-cv-05155 (KMW) (BCM)
                                                                            ORDER
AVA COMPANIES; AVA PORK
PRODUCTS, INC.; AVA BEEF PRODUCTS,
INC.; and ALBERT GIRGENTI,

                                   Defendants.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

         If the parties are ready to proceed with a judicially supervised settlement conference, they

shall comply with the rescheduling instructions provided in Judge Moses's November 18, 2019

Order.    (ECF No. 40.)       Those instructions direct the parties to file a joint letter stating that they

are prepared to make productive use of the settlement conference and to contact Judge Moses' s

Courtroom Deputy.

         SO ORDERED.

Dated: New York, New York
       February zP , 2020
                                                                     KIMBA M. WOOD
                                                                  United States District Judge
